         Case 4:18-cv-00356-JM Document 53 Filed 08/13/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


CYNTHIA D’ABADIE                                                  PLAINTIFF

v.                                Case No. 4:18-cv-00356-JM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT                                                      DEFENDANT


          BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
                 DEFENDANT’S MOTION IN LIMINE

         For the Court’s convenience, plaintiff will address the seven submitted

requests seriatim.

         a) Witnesses Reasons for leaving the PCSSD. The request to limit such possible

testimony is premature. If evidence of employee departure is submitted, its relevance can

be argued at the time. Plaintiff cannot speculate regarding testimony not submitted.

         b) Plaintiff Hearsay Declaration. The defendant opposes affidavit testimony

of Danny Bryan as hearsay. Bryan will be a witness. The affidavit may be used by the

defendant to impeach him. Thus, a ruling on hearsay before it is submitted is premature.

         c) Settlement Discussions. Plaintiff does not object to exclusion of settlement

discussions between plaintiff and defendant by both parties.

         d) Pulaski County Special School District Pending Litigation. The Court may

address this issue if it is raised. The Court should be aware, however, that the District

was under obligations at the time which prohibited racial discrimination with respect to

staff.

         e) Pulaski County Climate and/or Culture. The defendant requests the Court to


                                             1
         Case 4:18-cv-00356-JM Document 53 Filed 08/13/20 Page 2 of 3



admonish plaintiff’s counsel from making use of the district’s history of racial

discrimination in his questioning of witnesses. The defendant may timely object when

appropriate and renew its Motion in Limine. We submit that there should be no prior

restraint on plaintiff counsel’s questions.

          f) Gender Discrimination. Plaintiff has not presented a claim based upon

prohibited gender discrimination. For the Court’s reference, testimony from a witness

will be that the decision maker admonished a discriminating witness to “to be careful

what you say around pretty blondes.” The objection to defendant’s decision maker for

this statement is a matter of fact and it goes to the issue of intent. Raising it now is

premature.

        g) Miscellaneous Issues. Plaintiff objects to certain requested limitations.

Plaintiff does not object, however, to (a), (b), and (c) as long as the exclusion applies to

both parties.

          With respect to (d), the wealth of the district is an issue in part because the

district’s wealth or lack of it constitutes the district’s proffered reason for reducing

plaintiff’s pay and grade status.

          With respect to (e) and (f), timely objections can be made in the event defendant

believes that plaintiff’s counsel is misusing discovery.

          With respect to the introduction of hearsay statements, this is a frivolous

objection. It is fundamental law for both parties that hearsay testimony is inadmissible

except when there is an exception provided by the Rules. This objection is premature as

well.




                                                 2
       Case 4:18-cv-00356-JM Document 53 Filed 08/13/20 Page 3 of 3



       4) The “catch -all” conclusion seeks an admonition by the Court to plaintiff that

counsel not “impassion the emotions of the jury”. The Court will provide appropriate

instructions at the appropriate time. But there is no federal rule which limits the passion

of either counsel in closing argument.

        In conclusion, Defendant’s Motion in Limine, except for certain grounds, should

be denied.

                                              Respectfully submitted,



                                                  Shawn Childs
                                              Shawn Childs, AR 99058
                                              Lawrence A. Walker, AR 201204
                                              John W. Walker, P.A.
                                              1723 Broadway
                                              Little Rock, AR 72206
                                              501-374-3758
                                              501-374-4187
                                              schilds@gabrielmail.com
                                              lwalker@jwwlawfirm.com




                                             3
